required to overcome the rebuttable presumption of prejudice. NRS
                34.800(2).
                             First, appellant argues that he has good cause because of
                ineffective assistance of his trial and previous post-conviction appellate
                counsel. A procedurally barred claim of ineffective assistance of trial
                counsel cannot constitute cause for additional claims of ineffective
                assistance of counsel. See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d
                503, 506 (2003). In addition, appellant had no statutory right to post-
                conviction counsel, and thus the ineffective assistance of post-conviction
                counsel does not provide good cause for a successive and untimely petition.
                See McKague v. Warden, 112 Nev. 159, 164-65 & n.5, 912 P.2d 255, 258 &
                n.5 (1996); Crump v. Warden, 113 Nev. 293, 303 & n.5, 934 P.2d 247, 253
                & n.5 (1997). 3
                             Moreover, appellant fails to demonstrate actual prejudice.
                Appellant claims that his trial counsel failed to inform him that he would
                be sentenced to life without the possibility of parole, that counsel coerced
                his plea due to the Mexican government's opposition to the death penalty,


                      3 Appellant  also argues that Martinez v. Ryan, 566 U.S.      , 132 S.
                Ct. 1309 (2012), provides good cause to raise his claims of ineffective
                assistance of post-conviction appellate counsel. A claim under the
                Martinez decision was not raised in the district court, and therefore, we
                decline to consider this claim in the first instance on appeal. See Davis v.
                State, 107 Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled on other
                grounds by Means v. State, 120 Nev. 1001, 1012-13, 103 P.2d 25, 33 (2004).
                As a separate and independent ground for denying this argument,
                Martinez does not apply to "appeals from initial-review collateral
                proceedings," and therefore, does not apply to appellant's claims of
                ineffective assistance of post-conviction appellate counsel. Martinez, 566
                U.S. at , 132 S. Ct. at 1320.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
that counsel coerced his guilty plea by threatening to have his family
deported, and that post-conviction counsel failed to properly raise those
claims in the post-conviction appeal. Appellant cannot demonstrate actual
prejudice for these claims of ineffective assistance of trial counsel because
he acknowledged in the guilty plea agreement that he understood his
sentence would be for a term of life without the possibility of parole and
that he made the agreement voluntarily, and not under duress or coercion.
At the plea canvass, appellant also acknowledged that he had stipulated to
a sentence of life without the possibility of parole and informed the court
that no one had threatened or coerced him into entering his plea. Further,
as appellant was not entitled to post-conviction counsel, he cannot show
prejudice stemming from his appellate post-conviction counsel's
performance. Moreover, appellant fails to demonstrate that any of these
claims would have had a reasonable likelihood of success had post-
conviction counsel raised them on appeal, and therefore, fails to
demonstrate any prejudice for the failure to raise them on appeal.
Therefore, the district court did not err in concluding that these claims
were procedurally barred.
            Second, appellant argues he had good cause because he lacks
access to the prison law library and to prison law clerks, he is uneducated,
he does not speak English, and has no access to Spanish-language legal
material. Appellant fails to demonstrate that inadequate law libraries or
inadequate assistance from legally trained persons deprived him of
meaningful access to the courts. See Bounds v. Smith, 430 U.S. 817, 828
(1977), limited by Lewis v. Casey, 518 U.S. 343, 354-56 (1996). Further,
appellant's alleged language barrier does not provide good cause in this
case as appellant has already litigated a post-conviction petition for a writ
                of habeas corpus.   See Mendoza v. Carey, 449 F.3d 1065, 1070 (9th Cir.
                2006) (holding that equitable tolling requires a non-English speaking
                petitioner demonstrate that during the time period, the petitioner was
                unable to procure either legal materials in his own language or translation
                assistance despite diligent efforts). Moreover, appellant's lack of
                education fails to demonstrate that an impediment external to the defense
                prevented appellant from complying with the procedural bars.               See
                generally Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d
                1303, 1306 (1988) (holding that petitioner's claim of organic brain damage,
                borderline mental retardation and reliance on assistance of inmate law
                clerk unschooled in the law did not constitute good cause for the filing of a
                successive post-conviction petition).
                            Fourth, appellant appears to assert that he has good cause to
                overcome the procedural bars because the district court erred in the
                proceedings for his first post-conviction petition for a writ of habeas corpus
                by declining to appoint post-conviction counsel, by declining to conduct an
                evidentiary hearing regarding the claims in his first petition, and by orally
                denying the petition at a status conference without appellant's presence.
                These issues have already been considered and rejected by this court.
                Felix v. State, Docket No. 49613 (Order of Affirmance, February 3, 2009).
                The doctrine of law of the case prevents further litigation of these issues
                and "cannot be avoided by a more detailed and precisely focused
                argument." Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975).
                            Appellant also fails to overcome the presumption of prejudice
                to the State because he fails to demonstrate a fundamental miscarriage of
                justice. See NRS 34.800(1)(b). Therefore, the district court did not err in



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
denying the petition as procedurally barred and barred by laches.
Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                  Hardesty



                                  Parraguirre



                                  Cherry



cc:   Hon. Michelle Leavitt, District Judge
      Federal Public Defender/Las Vegas
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     5